                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

JAMMIE BOWERMASTER,

       Plaintiff,                                      Case No.: 3:18-cv-146

vs.

COMMISSIONER OF SOCIAL SECURITY,                       Magistrate Judge Michael J. Newman
                                                       (Consent Case)
       Defendant.


ORDER: (1) GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR AN AWARD OF
 ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”)
     (DOC. 20); AND (2) AWARDING PLAINTIFF $4,139.00 IN EAJA FEES


       This case is before the Court on Plaintiff’s motion for attorney’s fees under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), requesting attorney’s fees in the amount of

$4,139.00. Doc. 20. The Commissioner did not file any opposition to counsel’s motion for fees

and the time for doing so has expired. Accordingly, the Court deems Plaintiff’s motion as

unopposed. The undersigned has carefully considered Plaintiff’s unopposed motion and the

attachments thereto, and the motion for attorney’s fees is now ripe for decision.

       EAJA provides for an award of attorney’s fees to a party who prevails in a civil action

against the United States “when the position taken by the Government is not substantially justified

and no special circumstances exist warranting a denial of fees.” Bryant v. Comm’r of Soc. Sec.,

578 F.3d 443, 445 (6th Cir. 2009) (citing 28 U.S.C. § 2412(d)(1)(A)). A party who obtains a

Sentence Four remand is a prevailing party for EAJA purposes. Shalala v. Schaefer, 509 U.S. 292,

301-02 (1993). EAJA fees are payable to the litigant. Astrue v. Ratliff, 586 U.S. 586, 589 (2010).

       Without dispute, Plaintiff is the prevailing party in this case for EAJA purposes and,

therefore, is entitled to an award of attorney’s fees under EAJA. See Shalala, 509 U.S. at 301-02.
Having reviewed the time sheet entries submitted by Plaintiff’s counsel and considering the nature

of the work counsel performed in this case, the Court finds both the hourly fee and the time

expended reasonable.

        Accordingly, Plaintiff is entitled to an EAJA fees award in the amount of $4,139.00 and,

therefore: (1) Plaintiff’s unopposed motion for an EAJA fee award (doc. 20) is GRANTED; (2)

Plaintiff is AWARDED the sum of $4,139.00 in EAJA fees; and (3) as no further matters remain

pending for review, this case remains TERMINATED upon the Court’s docket.

        IT IS SO ORDERED.


Date:   January 31, 2020                            s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge
